Per curiam.
This disciplinary matter is before the Court on the petition of Christopher Mark Miller (State Bar No. 506428) for the voluntary suspension of his license to practice law pending the resolution of multiple felony charges that he is currently facing in the Superior Court of Pickens County. The State Bar recommends acceptance of the petition and notes that Miller is currently ineligible to practice law as a result of unpaid dues and that grievances related to the pending criminal charges have been filed against him.
Having reviewed the petition and response, we agree that the petition should be granted. See In the Matter of Swank, 288 Ga. 479 (704 SE2d 807) (2011). Therefore, it is hereby ordered that Christopher Mark Miller be suspended from the practice of law in this State during the pendency of the criminal charges against him and until further order of this Court. He is hereby directed to notify the State Bar’s Office of General Counsel in writing within seven days of any final disposition of the criminal charges, whether by plea, verdict, dismissal, first offender probation, or otherwise. Miller is reminded of his duties pursuant to Bar Rule 4-219 (c).

Petition for voluntary discipline accepted. Suspension until further order of the Court.


All the Justices concur.